       Case 1:18-cr-00258-BLW Document 722 Filed 12/11/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00258-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND PROTECTIVE ORDER

 PAVEL BABICHENKO,
 GENNADY BABITCHENKO,
 PIOTR BABICHENKO,
 TIMOFEY BABICHENKO,
 KRISTINA BABICHENKO,
 NATALYA BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMETS, and
 MIKHAIL IYERUSALIMETS,

        Defendants.



                                INTRODUCTION

      A defense expert is scheduled to examine physical evidence – specifically

cell phones – on Monday, December 14, 2020. Before that examination takes

place, the government asks the Court to enter a protective order preventing

destruction of evidence. Defendant David Bibikov objects to such an order,

arguing that it’s not necessary, and that by bringing the motion, the government is

simply attempting to interfere with the planned examination. The Court disagrees

and will grant the motion.

MEMORANDUM DECISION & ORDER - 1
       Case 1:18-cr-00258-BLW Document 722 Filed 12/11/20 Page 2 of 5




                                  DISCUSSION

      Defendants are charged with engaging in a decade-long scheme to sell

counterfeit smartphones. The superseding indictment includes conspiracy and

substantive charges. All substantive counts (other than those regarding money

laundering) are based on physical evidence – primarily cell phones and

accessories. See Dkts. 201 & 465 at 12.

      In October 2020, defendant’s forensic expert, Derek Ellington, examined 20

Apple cellphones law enforcement had covertly purchased from Pavel Babichenko

in 2016. Mr. Ellington disassembled some of the phones and removed some

phones from their box, which meant ripping off the shrink-wrap cellophane

encasing the box. Mr. Ellington threw the cellophane in the trash, unaware that it

had any significance.

      The government says it recently learned of this; more specifically, it says

that last week “defense counsel confirmed that at least one of their experts

materially altered – and from the Government’s perspective, destroyed – certain

items of evidence during their unsupervised review.” Motion, Dkt. 717, at 2. The

government intended to present at least some of the phones in their original shrink-

wrap cellophane during trial. According to the government’s theory of the case,

“[t]he quality of both the cellophane and the sealing of that cellophane hold

evidentiary value in the determination of whether the packaging, the phones, and


MEMORANDUM DECISION & ORDER - 2
        Case 1:18-cr-00258-BLW Document 722 Filed 12/11/20 Page 3 of 5




the accessories are counterfeit or genuine.” Id. at 3 n.1. For that reason, the

government intentionally preserved phones in their original packaging so that the

jury could see the quality of the cellophane seal and the presentation of the phone

and accessories inside the box.

      The government also says that the defense team “haphazardly disassembled

phones without appropriately preserving the component parts” and “altered the

evidence by including their own material, namely, adhesives on the packaging and

multiple rubber bands that bind the now-destroyed phones.” Id. at 4.

      Defendant says the government was well aware that the entire purpose of

Mr. Ellington’s October 2020 examination was to disassemble phones, and,

moreover, the government said nothing about its intent to maintain some phone

boxes sealed. Defendant also points out that the government itself has

disassembled phones during the course of this case, and, further, that more than a

year has passed since Mr. Ellington first disassembled a phone during an earlier

examination in North Carolina and the government didn’t complain about that. See

Response, Dkt. 719, at 2. Thus, defendant says the requested protective order is

unnecessary; the motion is “frivolous;” the government misled Ellington regarding

“packing expectations;” and the government’s current allegation of surprise is

“specious.” Id. at 2, 3.

      The Court is not persuaded. Granted, some phones will – and have been –


MEMORANDUM DECISION & ORDER - 3
        Case 1:18-cr-00258-BLW Document 722 Filed 12/11/20 Page 4 of 5




disassembled. But the government has adequately explained why it needs to

preserve some phones in their original packaging. Given that, the Court finds it

appropriate to enter an order that the defense (and their experts) maintain all

evidence received from the Government in the manner received. It may well be

that the defense will want to disassemble some phones, and it appears that the

government would be receptive to disassembly for some phones but not others.

The point, from what the Court can tell, is that the parties – and, specifically,

counsel – need to communicate more effectively about what will and will not

happen to specific items of physical evidence during defense examinations. After

all, defense counsel states she “would have been amenable to preserving one or

more boxes had the government expressed any concern prior to the exam.”

Response, Dkt. 719, at 5. Indeed, in many respects much of what we have here is a

failure to communicate. The result is that some evidence has been altered or

destroyed. A protective order is therefore appropriate.

                                       ORDER

      IT IS ORDERED that:

      1. The Government’s Emergency Motion for Protective Order Regarding

          Physical Evidence (Dkt. 717) is GRANTED.

      2. Defendants, their attorneys, and all other individuals or entities who

          examine physical evidence outside the presence of a federal agent, shall


MEMORANDUM DECISION & ORDER - 4
       Case 1:18-cr-00258-BLW Document 722 Filed 12/11/20 Page 5 of 5




         maintain all evidence received from the Government in the manner it was

         received. Accordingly, defense experts shall not disassemble or

         unpackage any phones received from the Government without first: (a)

         notifying Government counsel, in writing, of the item of evidence they

         wish to disassemble or unpackage; and (b) obtaining Government

         counsel’s explicit, prior written consent as to precisely what sort of

         disassembly or unpackaging will occur as to that specific item.

      3. Defendants and their attorneys are required to give a copy of this

         protective order to all individuals or entities engaged by defense counsel

         to conduct an examination of physical evidence in this case.

                                             DATED: December 11, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 5
